ACCEPTED
                                                                                                                                              05-18-00629-CV
                                                            05-18-00629-CV                                                          FIFTH COURT OF APPEALS
                                                                                                                                              DALLAS, TEXAS
 Appellate Docket Number: 05-18-00629-CV                                                                                                    5/31/2018 5:23 PM
                                                                                                                                                   LISA MATZ
      Appellate Case Style: In The Interest Of S.C. and K.C., Children                                                                                 CLERK
                       Vs.
 Companion
   Case(s):
                                                                                                                           FILED IN
                                                                                                                  5th COURT OF APPEALS
                                            DOCKETING STATEMENT (Civil) DALLAS, TEXAS
                                               Appellate Com t:             5th Court of Appeals                  5/31/2018 5:23:54 PM
                          (to be filed in th e comt of appeals upon p erfection of appeal under TRAP                     LISA32)MATZ
                                                                                                                            Clerk
 N OTE: Because space for additional parties I attorneys is limited on this form, )'l?U can include the infonnati.on on a separate document. As per TRAP
 32.1 and 9.4, please include party's name and the name, address, email address, telephone nwnber, fax number, if any, and state Bar Number ofthe
 party's lead counsel. Ifthe party is not represented by an attorney, that party's name, address, tekphone number, fax number should be provided.


 I. Appellant                                                                 II. Appellant Attorney(s) - Continued
   x Person         Organization                                                 Lead Attorney                      Select
 Name: James Dondero                                                         Name:
        Pro Se                                                                Bar No.
 If Pro Se Party, enter the following information:                           Film Name:
 Address:                                                                    Address 1:
 City/State/Zip:                                                             Address 2:
 Tel.                       Ext.            Fax:                              City/State/Zip:

1Email:
  - - - - - - - - - - - - - - - - - - - - - - - - - 1 Tel.                                               Ext.           Fax:
i--11_._A_.,P.__Pe_ll_a_n_t_A_tt_o_r_n_ey
                                       ........
                                          (s....._)_ _ _ _ _ _ _ _ _ Email:
  x Lead Attorney                     Retained                               ---------------------
                                                                                 Lead Attorney                      Select
 Name: Scott S. Hershman
                                                                             Name:
 Bar No. 00793205
                                                                              Bar No.
 Film Name:
                                                                             Film Name:
 Address 1: 3 102 Oak Lawn Avenue
                                                                             Address 1:
 Address 2: Suite 777
                                                                             Address 2:
 City/State/Zip: Dallas, TX 75219
                                                                              City/State/Zip:
 Tel. (214) 560-2201        Ext.            Fax: (214) 560-2203
                                                                             Tel.                        Ext.           Fax:
 Email:
                                                                              Email:
     Lead Attorney                     Select
                                                                                 Lead Attorney                      Select
 Name:
                                                                             Name:
 Bar No.
                                                                              Bar No.
 Film Name:
                                                                             Film Name:
 Address 1:
                                                                             Address 1:
 Address 2:
                                                                             Address 2:
 City/State/Zip:
                                                                              City/State/Zip:
 Tel.                       Ext.            Fax:
                                                                             Tel.                        Ext.           Fax:
 Email:
                                                                              Email:

                                                                     Page 1 of 10
III. Appellee                                               IV. Aooellee Attorney(s) - Continued
  x Person        Organization                                 Lead Attorney          Select
Name: Rebecca Dondero                                       Name:
       Pro Se                                               Bar No.
If Pro Se Party, enter the following inform ation:          Film Name:
Address:                                                    Address 1:
City/State/Zip:                                             Address 2:
Tel.                    Ext.         Fax:                   City/State/Zip:
Email:                                                      Tel.               Ext.       Fax:
IV. Appellee Attorney(s)                                    Email:
x Lead Attorney                  Retained

Name: Ira Bowman                                               Lead Attorney          Select

Bar No. 24050316                                            Name:
Film Name: Godwin Bowman & Martinez PC                      Bar No.
Address 1: 1201 Elm St.                                     Film Name:
Address 2: Suite 1700                                       Address 1:
City/State/Zip: Dallas, TX 75270                            Address 2:
Tel. (214) 939-4400     Ext.         Fax:                   City/State/Zip:
Email: IBowman@GodwinBowman.com                             Tel.               Ext.       Fax:
                                                            Email:
   Lead Attorney                 Select

Name:                                                          Lead Attorney          Select

Bar No.                                                     Name:
Film Name:                                                  Bar No.
Address 1:                                                  Film Name:
Address 2:                                                  Address 1:
City/State/Zip:                                             Address 2:
Tel.                    Ext.         Fax:                   Tel.               Ext.       Fax:
Email:                                                      Fax:
                                                            Email:




                                                     Page 2 of 10
V. Perfection of Appeal, Jude:ment and Sentencine:
Nature of Case (Subject matter or type of case): Divorce
Date Order or Judgment signed: 05/24/2018                   Type of Judgment: Bench Trial
Date Notice of Appeal filed in T1ial Comt : 05/29/2018
    If mailed to the Trial Comt clerk, also give the date mailed:
Interlocuto1y appeal of appealable order:         Yes   xNo
     If yes, please specify statuto1y or other basis on which interlocuto1y order is appealable (See TRAP 28):


Accelerated Appeal (See TRAP 28):           Yes     XNo
    If yes, please specify statuto1y or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):             Yes      X No
Pennissive? (See TRAP 28.3):          Yes    X No
    If yes, please specify statuto1y or other basis for such status:



Agreed? (See TRAP 28.2):          Yes    X No
    If yes, please specify statuto1y or other basis for such status:



Appeal should receive precedence, preference, or pri01ity under statute or rnle?         Yes      XNo
    If yes, please specify statuto1y or other basis for such status:



Does this case involve an amount under $100,000?                    Yes    XNo
Judgment or Order disposes of all pa1ties and issues?           x Yes           No
Appeal from final judgment?                                     x Yes           No
Does the appeal involve the constitutionality or the validity of a statute, rnle, or ordinance?     Yes   xNo

VI. Actions Extendine: Time To Perfect Anneal
Motion for New T1ial:                   Yes x No          If yes, date filed:
Motion to Modify Judgment:              Yes x No          If yes, date filed:
Request for Findings of Fact and Conclusions of Law:
                                        Yes x No          If yes, date filed:
Motion to Reinstate:                    Yes x No          If yes, date filed:
Motion under TRCP 306a:                 Yes x No          If yes, date filed:
Other:                                  Yes x No
    If Other, please specify:


                                                          Page 3 of 10
VII. Indieencv of Party (Attach me stamped coov of Statement and coov of the trial court order.)
Was Statement of Inability to Pay Comt Costs filed in the trial comt?                Yes x No
   If yes, date filed:
Was a Motion Challenging the Statement filed in the trial comt ?                     Yes x No
   If yes, date filed:
Was there any hearing on appellant's ability to afford comt costs?                   Yes x No
   Hearing Date:
Did trial comt sign an order under Texas Rule of Civil Procedme 145?                 Yes x No
   Date of Order:
   If yes, trial comt finding:    Challenge Sustained      Ovenuled

VIII. Bankruptcy
Has any pait y to the comt 's judgment filed for protection in bankmptcy which might affect this appeal?
        Yes x No
   If yes, please attach a copy of the petition.
   Date bankmptcy filed:
   Bankmptcy Case Number:

IX. Trial Court and Record
Comt: 256th Judicial District                             Clerk's Record
County: Dallas                                            Trial Comt Clerk:      ✓   District     County
Trial Comt Docket No. (Cause No.):                        Was Clerk's record requested?           Yes   ✓   No
   DF-1 1-1641 7
                                                             If yes, date requested:
Trial Comt Judge (who tried or disposed of the case):
                                                             If no, date it will be requested: 06/18/201 8
   Name: David Lopez
                                                          Were payment airnngements made with clerk?
   Address 1: 600 Commerce St.
                                                                  Yes   ✓   No         Indigent
   Address 2: 4th Floor
                                                          (Note: No request required under TRAP 34.5(a),(b).)
   City/State/Zip: Dallas, TX 75202
   Tel. (214) 653-6410 Ext.          Fax:
   Email: cathy .sanchez~dallascounty.org




                                                   Page 4 of 10
IX. Trial Court and Record - Continued
Reporter's or Recorder's Record
Is there a Repo1ter 's Record?    x Yes      No
Was Repo1ter 's Record requested?         Yes x No
       If yes, date requested:
       If no, date it will be requested: 06/1 8/2018
Was the Repo1ter's Record electronically recorded?          Yes x No
Were payment an angements made with the comt repolier/comt recorder?             Yes     xNo         Indigent


x Comt Repo1ter            Comt Recorder                         Comt Repo1ter          Comt Recorder
x Official                 Substitute                            Official               Substitute
Name: Glenda Finkley                                          Name:
Address 1: 600 Collllllerce St.                               Address 1:
Address 2:                                                    Address 2:
City/State/Zip: Dallas, TX 75202                              City/State/Zip:
Tel. (214) 653-6452 Ext.          Fax:                        Tel.               Ext.         Fax:
Email: glenda.finkley@dallascounty.org                        Email:


X. Supersedeas Bond
Supersedeas bond filed?       Yes x No
   If yes, date filed:
   If no, will file?     Yes x No

XI. Extraordinary Relief
Will you request extraordinary relief (e.g., temporary or ancillaiy relief) from this Comt?      Yes x No
   If yes, briefly state the basis for yow- request:




                                                       Page 5 of 10
XII. Alternative Dispute Resolution/Mediation
     "Comnlete
     \'   (t'   section if filin°              st
                                LJiii. in the 1 , 2
                                                    nd, 5 th, 6 th , 8 th , 10th , 13th, or 14th Court of Anneals
                                                                                                           lr.t' t''  \
                                                                                                                     •,


Should this appeal be refen ed to mediation?         Yes x No
    If no, please specify:
Has this case been through an ADR procedure? x Yes               No
    If yes, who was the mediator? Mark Whittington
    What type of ADR procedure? Mediation
    At what stage did the case go through ADR? x Pre-Trial               Post-T1ial     Other
        If other, please specify:
Type of Case? Divorce
    Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if
    known (without prejudice to the right to raise additional issues or request additional relief):
   Whether trial comt en ed by (1) not granting Appellant at least expanded standard possession, (2) not lowering the
   amount of child support payable to Appellee, and (3) ordering Appellant to pay Appellee's SAPCR attorneys' fees or
   not modifying the SAPCR Fee Order. The standard of review is abuse of discretion.

How was the case disposed of? Final Order in Suit for Modification
Summa1y of relief granted, including amount of money judgment, and if any, damages awarded.
    If money judgment, what was the amount? Actual damages:
    Punitive (or similar) damages:
    Attorney's fees (trial):
    Attorney's fees (appellate):
    Other:
       If other, please specify: Modification of Second Amended Final Decree of Divorce
Will you challenge this Court's jmisdiction?         Yes x No
Does judgment have language that one or more patt ies "take nothing"?             Yes x No
Does judgment have a Mother Hubbard clause?             Yes x No
Other basis for finality:




                                                             Page 6 of 10
XII. Alternative Dispute Resolution/Mediation - Continued
     "Comnlete
     \'   (t'   section if filin°               t
                                LJiii. in the 1s , 2
                                                     nd, 5 th, 6 th , 8 th , 10th , 13th, or 14th Court of Anneals
                                                                                                            ~.., t'    '\
                                                                                                                    . •,


Rate the complexity of the case (use 1 for least an d 5 for most complex):                    1      2   X   3    4    5
Please make my answer to the preceding questions known to other paiiies in this case?                            Yes x No
Can the parties agree on an appellate mediator?               Yes x No
    If yes, please give the name, address, telephone, fax, an d email address:
    Name:
    Address:
    Telephone:                                Ext.
    Fax:
    Email:
Languages other than English in which the mediator should be proficient:


Name of the person filling out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related aooeals before this, or any other Texas Appellate Comt, by Comt , Docket, and Style.
Comt: Select Appellate Cowt                                     Docket:
Style:
  Vs.
Comt: Select Appellate Cowt                                     Docket
Style:
  Vs.
Comt: Select Appellate Cowt                                     Docket:
Style:
  Vs.
Comt: Select Appellate Cowt                                     Docket
Style:
  Vs.
Comt: Select Appellate Cowt                                     Docket
Style:
  Vs.
Comt: Select Appellate Cowt                                     Docket:
Style:
  Vs.



                                                              Page 7 of 10
XIV. Pro Bono Program:
     (Complete section ifftlin2 in the 1st, 2nd , 3 rd, 5th, 7th, 13th or 14th Court of Aooeals.)
The Comts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee
and local Bar Associations, are conducting a program to place a limited number of civil appeals with appellate counsel
who will represent the appellant in the appeal before this Comt.
The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
based upon a number of discretiona1y criteria, including the financial means of the appellant or appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation of the
appellant or appellee without charging legal fees. More information regarding this program can be found in the Pro Bono
Program Pamphlet available in paper fo1m at the Clerk's Office or on the Internet at http://www.tex-app.org. If your case
is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within thiity (30)
to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono
Committee will select your case and that pro bono counsel can be found to represent you. Accordingly, you should not
forego seeking other counsel to represent you in this proceeding. By signing your name below, you are authorizing the
Pro Bono committee to transmit publicly available facts and info1mation about your case, including paities and
background, through selected Internet sites and Listse1v to its pool of volunteer appellate attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?    D Yes 181No
Do you autho1ize the Pro Bono Committee to contact your tiial counsel of record in this matter to answer questions the
committee may have regarding the appeal? D Yes 181No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the
info1mation used solely for the pmposes of considering the case for inclusion in the Pro Bono Program.
If you have not previously filed a Statement of Inability to Pay Comt Costs and attached a file-stamped copy of that
Statement, does your income exceed 200% of the U.S . Depaitment of Health and Human Se1vices Federal Poverty
Guidelines? 181 Yes D No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at
http://aspe.hhs.gov/poverty/06poverty. shtml.
Are you willing to disclose your financial cfrcumstances to the Pro Bono Committee?     D Yes 181No
    If yes, please attach a Statement of Inability to Pay Comt Costs completed and executed by the appellant or appellee.
    Sample fo1ms may be found in the Clerk's Office or on the internet at http://www.tex-app.org. Your participation in
    the Pro Bono Program may be conditioned upon your execution of a Statement under oath as to your financial
    cfrcumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standai·d of review, if
known (without prejudice to the light to raise additional issues or request additional relief; use a sepai·ate attachment, if
necessaiy).




                                                        Page 8 of 10
XV. Sienature
                                                                    05/31/18
Signature of counsel (or Pro Se Party)                                Date
                                                                       00793205
Printed Name                                                          State Bar No.
Isl Scott S. Hershman
Electronic Signature (Optional)                                      Name



XVI. Certificate of Service
The undersigned counsel ce1tifies that this Docketing Statement has been se1ved on the following lead counsel for all
paities to the Trial Comt' s Order or Judgment as follows on:

                                                                      Isl Scott S . Hershman
Signature of counsel (or Pro Se Party)                                Electronic Signature (Optional)

00793205
State Bar No.

Certificate of Service Requirements (TRAP 9.5(e)): A ce1t ificate of service must be signed by the person who made the service and
must state:
                                   ( 1) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served is a party's attorney, the name of the party represented by the attorney.




                                                            Page 9 of 10
I Please enter the following for each person served:
 Date Served:                                           Date Se1ved:
 Manner Se1ved: eServe                                  Manner Se1ved: Select
 Name: Ira Bowman                                       Name:
 BarNo. 24050316                                        Bar No.
 Film Name: Godwin Bowman & Martinez PC                 Film Name:
 Address 1: 1201 Elm St.                                Address 1:
 Address 2: Suite 1700                                  Address 2:
 City/State/Zip: Dallas, TX 75270                       City/State/Zip:
 Tel. (214) 939-4400 Ext.     Fax:                      Tel.                    Ext.   Fax:
 Email: IBowman@GodwinBowman.com                        Email:
 Party: Rebecca Dondero                                 Party: Rebecca Dondero


 Date Served:                                           Date Se1ved:
 Manner Se1ved: Select                                  Manner Se1ved: Select
 Name:                                                  Name:
 Bar No.                                                Bar No.
 Film Name:                                             Film Name:
 Address 1:                                             Address 1:
 Address 2:                                             Address 2:
 City/State/Zip:                                        City/State/Zip:
 Tel.                 Ext.      Fax:                    Tel.                    Ext.   Fax:
 Email:                                                 Email:
 Party: Rebecca Dondero                                 Party: Rebecca Dondero
 Date Se1ved:
 Manner Se1ved: Select
 Name:
 Bar No.
 Film Name:
 Address 1:
 Address 2:
 City/State/Zip:
 Tel.                 Ext.      Fax:
 Email:
 Party: Rebecca Dondero




                                                 Page 10 of 10